DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPAT-10430553 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rumit Kanakia on 07/25/2022.
The application has been amended as follows: Claims I, 3 and 11 are amended. Claims 7, 8, 16 and 17 are canceled.
1.	(Currently Amended) A communication system for providing personalized care management comprising:
a plurality of user devices corresponding to a plurality of authorized caregivers, each user device providing an interactive user interface to: 
provide input data associated with an actionable item being performed for at least one care receiver, wherein the actionable item includes one of: a scheduled actionable item and a non-scheduled actionable item; 
a database for storing profiles of the authorized caregivers and profiles of the at least one care receiver;
a central controller connected to the plurality of user devices through a communication network to facilitate the authorized caregivers to analyze the profiles of the at least one care receiver from a remote location;
a hardware processor configured to:
	receive, via the plurality of user devices, the at least one input data based on the scheduled actionable item;
	receive, via the plurality of user devices, the at least one input data based on the non-scheduled actionable item wherein the at least one input data based on the non-scheduled actionable item is inputted into the processing module through at least one Beacon Transmitter or at least one QR Code scanner device;
	update the profile of the at least one care receiver based on the received at least one input data;
	save the updated profile of the at least one care receiver in the database; and
	facilitate the authorized caregivers to further analyze the updated profile of the at least one care receiver.
	3.	 (Currently Amended) The communication system of claim 1 
	7.	(Cancelled).
	8.	(Cancelled).
	11.	(Currently Amended) A method for providing personalized care/resident management, the method comprising the steps of:
	configuring a plurality of user devices corresponding to a plurality of authorized caregivers, each user device providing an interactive user interface for: 
providing input data associated with an actionable item being performed for at least one care receiver, wherein the actionable item includes one of: a scheduled actionable item and a non-scheduled actionable item; 
configuring a database for storing profiles of the authorized caregivers and profiles of the at least one care receiver;
configuring a central controller connected to the plurality of user devices through a communication network for facilitating the authorized caregivers to analyze the profiles of the at least one care receiver from a remote location;
configuring a hardware processor for:
	receiving, via the plurality of user devices, the at least one input data based on the scheduled actionable item;
	receiving, via the plurality of user devices, the at least one input data based on the non-scheduled actionable item wherein the at least one input data based on the non-scheduled actionable item is inputted into the processing module through at least one Beacon Transmitter or at least one QR Code scanner device;
	updating the profile of the at least one care receiver based on the received at least one input data;
	saving the updated profile of the at least one care receiver in the database; and
	facilitating the authorized caregivers to further analyze the updated profile of the at least one care receiver.
	16.	(Cancelled).
	17.	(Cancelled).
Allowable Subject Matter
Claims 1-6, 9-15 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims are the limitations of receiving, via the plurality of user devices, the input data based on the non-scheduled actionable item wherein the input data based on the non-scheduled actionable item is inputted into the processing module through at least one Beacon Transmitter or at least one QR Code scanner device; updating the profile of the at least one care receiver based on the received at least one input data; saving the updated profile of the at least one care receiver in the database; and facilitating the authorized caregivers to further analyze the updated profile of the at least one care receiver.
The prior art disclosed by Maker teaches systems for managing content in a cloud-based
service platform comprising a server in a cloud-based environment wherein the server is
configured to interface with one or more storage devices that store content objects. The server is
capable of processing at least three different access requests types that are raised from a user
interface. A first access type corresponds to an access request type by a registered user. A
second access type corresponds to an access request type to permit an application that is invoked by operation of the user interface to be run on the server and to produce further content objects.
A third access type corresponds to an access request type that uses an inherited user profile to
run a micro service. The prior art fails to teach the unique limitations recited above and in the
claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497